Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 1 of 43 PagelD# 992

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

JACOBY L. GARRETT,

Plaintiff,
Vv. Civil Action No. 3:19cv835
HAROLD W. CLARKE, individually
and in his official capacity as
Director of the Virginia
Department of Corrections, et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on THE INDIVIDUAL DEFENDANTS’
RULE 12(B) (6) MOTION TO DISMISS, WITH PREJUDICE, COUNT I (IN FULL)
AND II (IN REGARD TO DEFENDANT STRETCHER) OF THE PLAINTIFEF’S
AMENDED COMPLAINT (ECF No. 28) (“INDIVIDUAL DEFENDANTS’ 12 (B) (6)
MOTION”) and DEFENDANTS’ RULE 12(B)(1) MOTION TO DISMISS, WITH
PREJUDICE, PLAINTIFF'S AMENDED COMPLAINT (ECF No. 30) (“ALL
DEFENDANTS’ 12(B) (1) MOTION”). In ALL DEFENDANTS’ 12(B) (1) MOTION,
the Court is asked to dismiss: (1) all Counts under the Colorado
River abstention doctrine;! (2) Count I on the basis of Eleventh
Amendment immunity; and (3) Count III on the basis that the Court

lacks an independent basis for subject-matter jurisdiction. In the

INDIVIDUAL DEFENDANTS’ 12(B)(6) MOTION, the Court is asked to

 

1 Colo. River Water Conservation Dist. v. United States, 424 U.S.
800 (1976).
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 2 of 43 PagelD# 993

dismiss: (1) Count I on the basis of qualified immunity; and (2)
Count II as to Defendant Felicia V. Stretcher for failure to state
a claim under the Ex parte Young doctrine.? For the reasons set
forth below, ALL DEFENDANTS’ 12(B) (1) MOTION (ECF No. 30) will be
denied, except as to Count III, and the INDIVIDUAL DEFENDANTS’
12(B) (6) MOTION (ECF No. 28) will be denied.
BACKGROUND

This case arises from the termination of Jacoby L. Garrett’s
employment at the Virginia Department of Corrections (“VDOC”)
pursuant to VDOC’s random drug testing policy. Garrett worked for
VDOC as a Telecommunications Network Coordinator from December 27,
2016 to July 17, 2018. Am. Compl. 4 7, 90, ECF No. 27. As is the
rule, the facts are recited as alleged and must be presumed to be
true. Favorable inferences go to Garrett, as the non-moving party.

As a Telecommunications Network Coordinator, Garrett’s duties
and responsibilities included: “directing and managing IT projects
involving Cisco call manager express/Unity express, video
streaming and conferencing, voice communications including
voicemail and wireless, data connections, troubleshooting
cellphones, managing the DOC cell phone database, setting up desk
telephones, and related IT and networking tasks.” Id. 7 39. In

fact, it is alleged that Garrett spent most of his time assisting

 

2 Ex parte Young, 209 U.S. 123 (1908).
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 3 of 43 PagelD# 994

other VDOC employees with their mobile devices. Id. He worked
primarily at VDOC headquarters, where no inmates are confined. Id.
9 40. Garrett did not carry a firearm at work, hold a commercial
driver’s license, transport offenders, or in any other manner
confine, monitor, or oversee inmates. Id. 91 41-45. Garrett,
however, encountered inmates who worked at VDOC headquarters and
when his work took him to correctional facilities. Id. 7 42. Those
encounters are alleged to be “casual,” id., but the Amended
Complaint does not define what “casual” means.

While Garrett was employed by VDOC, VDOC Operating Procedure

135.4, Alcohol and Other Drug Testing (“OP 135.4”), mandated that

 

“[a]ll wage, full and part time salaried employees .. . are
subject to random drug testing.” Id. 9 54; Am. Compl. Ex. C, at 9,
ECF No. 27-3 (“OP 135.4”). OP 135.4 also specifies that failure to
report for random drug testing is grounds for termination. Am.
Compl. {@ 56, ECF No. 27; OP 135.4 at 6, ECF No. 27-3.

Just before 2:00 p.m. on June 28, 2018, Shenda Allen, a VDOC
personnel assistant, notified Garrett that he had been selected
for random drug testing. Am. Compl. 7 74, ECF No. 27. At the time,
Garrett was in the human resources department and agreed to take
the test, so he waited in an empty office while Allen retrieved
testing supplies. Id. @ 74-75. While waiting for Allen to return,
Garrett received a telephone call advising that someone (who

Garrett understood to be his manager) was looking for him. Id.
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 4 of 43 PagelD# 995

{§ 76. When Garrett next saw Allen, he told her that his manager
was looking for him. Id. 4 77. Allen told Garrett, “I’1ll get you
next time,” and Garrett returned to his department. Id. 41 77-78.

Neither Allen nor anyone else asked Garrett again that day to
take a drug test, and Allen did not tell Garrett or anyone else
that he had refused a drug test. Id. 991 79, 81. The next day,
Garrett left for a preapproved vacation scheduled to last a week.
Id. @ 83.

On June 29, Allen reported that Garrett had refused a drug
test. Id. 9 84. The same day, Richard A. Davis, then VDOC’s Chief
Information Officer, stated, based on Allen’s report, that Garrett
would be terminated for refusing a drug test. Id. @7@ 85. In
addition, Felicia V. Stretcher, VDOC’s Information Technology
Administration and Operations Manager, wrote in an email,
“Garrett’s failure to submit to the test is a direct violation of
the DOC policy.” Id. { 86. Stretcher placed Garrett on pre-
disciplinary leave effective July 6 or July 9, 2018 for “a
potential violation of OP 135.4.”3 Id. 7 87; Pl.’s Supp. Submission

Opp. Def.’s Mot. Dismiss Ex. A, ECF No. 56-1. Garrett was

 

3 The Amended Complaint alleges that Stretcher placed Garrett on
pre-disciplinary leave effective July 9, 2018. Am. Compl. @ 87,
ECF No. 27. The memorandum from Stretcher to Garrett placing him
on pre-disciplinary leave is dated July 6, 2018 and says it is
effective immediately. Pl.’s Supp. Submission Opp. Def.’s Mot.
Dismiss Ex. A, ECF No. 56-1. This discrepancy is immaterial to the
disposition of either motion under consideration.
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 5 of 43 PagelD# 996

subsequently informed that his employment was terminated effective
July 17, 2018. Am. Compl. @ 90, ECF No. 27.

After Garrett was terminated, he filed an administrative
dismissal grievance. Id. {@ 91. A grievance hearing was held on
October 10, 2018. Id. @ 92. The hearing officer upheld Garrett’s
termination on the basis that Garrett’s refusal to submit to a
drug test was a valid basis for removal under OP 135.4.4 Id. 7 96;
Am. Compl. Ex. E at 6, ECF No. 27-5.

Garrett subsequently appealed the hearing officer’s decision
to the Circuit Court of the City of Richmond. Am. Compl. 7 98, ECF
No. 27; Mem. Law Supp. Defs.’ Rule 12(b) (1) Mot. Dismiss Ex. A,
ECF No. 31-1. In that appeal, Garrett, for the first time, raised
a Fourth Amendment claim: “that the random drug test that he
allegedly refused to take, and which formed the basis of his
termination, violates [his] right to be free from unlawful searches
and seizures.” Am. Compl. Ex. F at 3, ECF No. 27-6 (“First Circuit
Court Decision”). “Specifically, [Garrett] argue[d] that his job
with VDOC was not a ‘safety-sensitive’ position that qualifies as
an exception to the warrant requirement of the Fourth Amendment.”

Id.

 

4 Garrett’s termination was initially also based on an alleged
violation of OP 135.1 for falsifying records. Am. Compl. W1 88-
89, ECF No. 27. This basis was not upheld at this grievance
hearing, id. 4 94, and is not at issue in this case.
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 6 of 43 PagelD# 997

On April 5, 2019, the Circuit Court found that it had the
authority to hear this newly raised argument but remanded the
matter to the hearing officer for factual development and a ruling
on the Fourth Amendment argument. Am. Compl. {| 99, ECF No. 27;
First Circuit Court Decision at 9, ECF No. 27-6 (“The matter is
remanded to the Hearing Officer to determine whether Grievant’s
employment with the Virginia Department of Corrections was a
*‘safety-sensitive job’ that qualifies as an exception to the
warrant requirement of the Fourth Amendment.”).

The parties then appeared before the hearing officer on
February 18, 2020. Am. Compl. @ 104, ECF No. 27. On August 7, 2020,
the hearing officer issued a decision in favor of Garrett, finding
that VDOC’s attempt to randomly drug test Garrett violated the
Fourth Amendment because Garrett was not employed in a safety-
sensitive position and thus VDOC’s need to drug test Garrett was
not substantial enough to outweigh his privacy interest. Pl. Status
Report Ex. 1 at 11-13, ECF No. 46-1 (“Second Hearing Officer
Decision”). The hearing officer ordered that Garrett be reinstated
with back pay and benefits. Pl. Status Report at 1, ECF No. 46;
see also Second Hearing Officer Decision at 13, ECF No. 46-1.

On August 24, 2020, VDOC requested an administrative review
of this decision by the Office of Employment Dispute Resolution
(“EDR”) in the Virginia Department of Human Resources Management.

Joint Status Report at 1-2, Sept. 1, 2020, ECF No. 47; see also
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 7 of 43 PagelD# 998

Joint Status Report Ex. A, ECF No. 47-1. EDR declined to disturb
the hearing officer’s decision. Joint Status Report at 1, Oct. 30,
2020, ECF No. 49; Joint Status Report Ex. A, at 1, ECF No. 49-1.
vDOC then appealed decision to the Circuit Court of the City of
Richmond. Joint Status Report at 1-2, Oct. 30, 2020, ECF No. 49.
On April 8, 2021, the Circuit Court of the City of Richmond also
affirmed the hearing officer’s decision on Fourth Amendment
grounds, holding that VDOC did not have a special need to test
Garrett based on an interest in protecting either public safety or
VDOC’s classified and/or sensitive data. Pl.’s Rebuttal Br. Ex. A,
at 4-8, ECF No. 63-1. The matter is currently pending before the
Virginia Court of Appeals. Defs.’ Status Report at 2, May 25, 2021,
ECF No. 66.

Garrett filed this action in November 2019 against Harold W.
Clarke (VDOC Director), Richard A. Davis (VDOC Chief Information
Officer), Felicia V. Stretcher (VDOC Information Technology
Administration and Operation Manager), and the VDOC. Garrett
alleges that OP 135.4 “violated [his] Fourth Amendment rights by
subjecting him to random and suspicionless alcohol and drugs tests,
with termination as the penalty for refusal, when he did not work
in a safety-sensitive position.” Am. Compl. { 110, ECF No. 27.
Garrett argues that, under Supreme Court and Fourth Circuit
precedent, only government employees who work in safety-sensitive

positions can be constitutionally subjected to random,
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 8 of 43 PagelD# 999

suspicionless drug testing. Id. 7 27. Specifically, Garrett brings
three claims for relief: Count I, brought against Defendants
Clarke, Davis, and Stretcher in their individual capacities by way
of 42 U.S.C. § 1983,5 seeks compensatory damages, punitive damages,
declaratory and injunctive relief, other equitable relief, and
reasonable attorneys’ fees and costs; Count II, brought against
Defendants Clarke and Stretcher in their official capacities by
way of 42 U.S.C. § 1983 and the Ex parte Young doctrine, seeks
declaratory and prospective injunctive relief and reasonable
attorneys’ fees and costs; and Count III, brought against VDOC by
way of 28 U.S.C. § 2201, seeks declaratory, injunctive, and further
relief. Id. 911 114-33.

THE STANDARDS GOVERNING MOTIONS TO DISMISS UNDER FED. R. CIV. P.
12 (B) (1) AND 12 (B) (6)

I. The Standard Governing Fed. R. Civ. P. 12(b) (1): Lack of
Subject-Matter Jurisdiction

A party may file a motion to dismiss for lack of subject-
matter jurisdiction under Fed. R. Civ. P. 12(b)(1). If a court
finds that it does not have subject-matter jurisdiction over the

case or controversy, it must dismiss the action. Arbaugh v. Y & H

 

5S 42 U.S.C. § 1983 creates no substantive rights. It merely provides
that alleged violations of federal rights by state actors may be
prosecuted in federal court. Nor does 28 U.S.C. § 2201 create
substantive rights or afford federal jurisdiction. It merely
permits a certain kind of relief (declaratory) for the violation
of rights if the federal court otherwise has subject-matter
jurisdiction over the claim being asserted.
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 9 of 43 PagelD# 1000

Corp., 546 U.S. 500, 514 (2006). Of course, the plaintiff bears
the burden of establishing that federal jurisdiction is proper by
a preponderance of the evidence. United States ex rel. Vuyyuru v.
Jadhav, 555 F.3d 337, 347 (4th Cir. 2009).

Challenges to subject-matter jurisdiction may be made in two
ways. First, a factual challenge to jurisdiction can be made under
the theory that the complaint’s assertion of subject-matter

jurisdiction is not true. Kerns v. United States, 585 F.3d 187,

 

192 (4th Cir. 2009). In that event, a court may consider evidence
outside the pleadings and decide disputed issues of fact. Id.
Second, as here, a facial challenge may be made by arguing that
the complaint does not allege facts that permit the exercise of
federal subject-matter jurisdiction. Id. If that type of challenge
is raised, “the plaintiff, in effect, is afforded the same
procedural protection as he would receive under a Rule 12(b) (6)
consideration.” Id. (quoting Adams v. Bain, 697 F.2d 1213, 1219
(4th Cir. 1982)).

II. The Standard Governing Fed. R. Civ. P. 12(b) (6): Failure to
State a Claim

A motion to dismiss pursuant to Fed. R. Civ. P. 12(b) (6)

“tests the sufficiency of a complaint.” Columbia v. Haley, 738

 

F.3d 107, 116 (4th Cir. 2013). To survive a motion to dismiss, the
factual allegations set forth in the complaint must be sufficient

to “‘to raise a right to relief above the speculative level’ and
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 10 of 43 PagelD# 1001

‘state a claim to relief that is plausible on its face.’” Id.

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “A

 

claim is ‘plausible on its face,’ if a plaintiff can demonstrate
more than ‘a sheer possibility that a defendant has acted

unlawfully.’” Rockville Cars, LLC v. City of Rockville, 891 F.3d

 

141, 145 (4th Cir. 2018) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009)). Nevertheless, “[a] complaint should not be dismissed
pursuant to Rule 12(b)(6) . . . unless it appears to a certainty
that the nonmoving party cannot prove any set of facts in support

of its claim that would entitle it to relief.” Chapman v. Clarendon

 

Nat’l Ins. Co., 299 F. Supp. 2d 559, 562 (E.D. Va. 2004).

When considering a motion to dismiss under Fed. R. Civ. P.
12(b) (6), a court “must accept the factual allegations of the
complaint as true and construe them in the light most favorable to
the nonmoving party.” Rockville Cars, 891 F.3d at 145. However,
courts need not “accept as true a legal conclusion couched as a
factual allegation.” SD3, LLC v. Black & Decker (U.S.) Inc., 801
F.3d 412, 422 (4th Cir. 2015) (quoting Anand v. Ocwen Loan
Servicing, LLC, 754 F.3d 195, 198 (4th Cir. 2014)). And,
“[t]hreadbare recitals of the elements of a cause of action,
supported by mere conclusory statements, do not suffice.” Igbal,
556 U.S. at 678.

Although a court’s review is generally limited to the

allegations in the complaint, where a copy of a written instrument

10
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 11 of 43 PagelD# 1002

is attached as an exhibit to the complaint or incorporated by
reference, the instrument is part of the complaint and a court may

consider it. Goines v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166

 

(4th Cir. 2016); see also Fed. R. Civ. P. 10(c) (“A statement in

 

a pleading may be adopted by reference elsewhere in the same
pleading or in any other pleading or motion. A copy of a written
instrument that is an exhibit to a pleading is a part of the
pleading for all purposes.”).

DISCUSSION

I. ALL DEFENDANTS’ 12(B) (1) MOTION

For the reasons set forth below, ALL DEFENDANTS’ 12(B) (1)
MOTION (ECF No. 30) will be denied in part and granted in part.
The motion to dismiss all three Counts under the Colorado River
abstention doctrine will be denied because the federal and state
proceedings are not parallel. The motion to dismiss Count I on the
basis of Eleventh Amendment immunity will be denied because Count
I alleges a claim against Clarke, Davis, and Stretcher in their
individual capacities. The motion to dismiss Count III will be
granted because the Court lacks an independent basis for subject-

matter jurisdiction to issue a declaratory judgment against VDOC.

11
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 12 of 43 PagelD# 1003

a. Counts I-III: Abstention Under the Colorado River
Doctrine

The Court is asked to abstain under the Colorado River
doctrine from exercising its jurisdiction over this action.® Mem.
Law Supp. Defs.’ Rule 12(b)(1) Mot. Dismiss at 10-15, ECF No. 31
(“12(b) (1) Mem, Supp.”). The Colorado River doctrine permits
federal courts to abstain from exercising subject-matter
jurisdiction when a federal action duplicates pending state
proceedings and when “‘[w]ise judicial administration, giving
regard to the conservation of judicial resources and comprehensive
disposition of litigation’ clearly favors abstention.” Chase

Brexton Health Servs., Inc. v. Maryland, 411 F.3d 457, 463 (4th

 

Cir. 2005) (alteration in original) (quoting Colo. River Water

 

Conservation Dist. v. United States, 424 U.S. 800, 817 (1976)).

 

However, assessment of a request for abstention begins with
the premise that: “pendency of an action in the state court is no

bar to proceedings concerning the same matter in the Federal court

 

6 Both parties suggest that the Colorado River doctrine may not
apply to Count III, which seeks a declaratory judgment, and
Defendants suggest that the Court should apply the Brillhart-—
Wilton doctrine instead. See Pl.’s Br. Opp. Defs.’ Rule 12 (b) (1)
Mot. Dismiss at 10, ECF No. 36 (“12(b) (1) Opp. Br.”); Defs.’ Reply
Pl.’s Br. Opp. Defs.’ Rule 12(b) (1) Mot. Dismiss at 12 n.4, ECF
No. 39, (“%12(b) (1) Reply Br.”). However, the Fourth Circuit has
held that where, as here, a complaint alleges claims for both
declaratory and non-declaratory relief, “Colorado River, not
Brillhart/Wilton, must guide a court’s decision to abstain.”
vonRosenberg v. Lawrence, 781 F.3d 731, 735 (4th Cir. 2015).

 

12
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 13 of 43 PagelD# 1004

having jurisdiction.” McClellan v. Carland, 217 U.S. 268, 282
(1910). That is because “our dual system of federal and state
governments allows parallel actions to proceed to judgment until
one becomes preclusive of the other,” Chase Brexton, 411 F.3d at
462, and federal courts have a “virtually unflagging
obligation . . . to exercise the jurisdiction given them,” Colo.

River, 424 U.S. at 817; see also Cohens v. Virginia, 19 U.S. 264,

 

404 (1821) (“[Federal courts] have no more right to decline the
exercise of jurisdiction which is given, than to usurp that which

is not given.”); New Beckley Mining Corp. v. Int’l Union, 946 F.2d

 

1072, 1073 (4th Cir. 1991) (“A district court has a duty to
adjudicate a controversy properly before it... .”).

Abstention, therefore “is the exception, not the rule.” Colo.

River, 424 U.S. at 813. Abstention is appropriate “only in the

exceptional circumstances where the order to the parties to repair

to the state court would clearly serve an important countervailing

interest.” Cnty. of Allegheny v. Frank Mashuda Co., 360 U.S. 185,

 

188-89 (1959). When considering abstention, a district court’s

“task . . . is not to find some substantial reason for the exercise

of federal jurisdiction by the district court; rather, the task is

to ascertain whether there exist ‘exceptional’ circumstances, the

‘clearest of justifications,’ that can suffice under Colorado

River to justify the surrender of that jurisdiction.” McLaughlin

v. United Va. Bank, 955 F.2d 930, 934 (4th Cir. 1992) (emphasis in

 

13
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 14 of 43 PagelD# 1005

original) (quoting Moses H. Cone Memorial Hosp. & Mercury Constr.
Corp., 460 U.S. 1, 25-26 (1983)).

When considering abstaining under the Colorado River
doctrine, “the district court must first determine whether the
state and federal proceedings are parallel.” New Beckley, 946 F.2d
at 1073. Only if the proceedings are parallel does a district court
consider whether exceptional circumstances exist to justify
abstention.

“Suits are parallel if substantially the same parties
litigate substantially the same issues in different forums.” Id.
The Fourth Circuit has strictly construed this requirement.

vonRosenberg v. Lawrence, 849 F.3d 163, 168 (4th Cir. 2017). It is

 

not enough that the parties are “aligned in interest,” id., or
that the actions “raise similar or overlapping issues,” id. at
169, or that there is “[s]ome factual overlap,” New Beckley, 946
F.2d at 1074. Rather, the state action must “be an adequate vehicle
for the complete and prompt resolution of the issues between the
parties.” vonRosenberg, 849 F.3d at 168 (emphasis in original)
(quoting Moses H. Cone, 460 U.S. at 28). “If there is any serious
doubt that the state action would resolve all of the claims, ‘it
would be a serious abuse of discretion’ to abstain.” Id. (quoting
Moses H. Cone, 460 U.S. at 28).

Here, the federal and state proceedings are not parallel.

because the state proceedings will not completely resolve the

14
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 15 of 43 PagelD# 1006

issues between the parties.’ Even assuming that the legal issues
and the parties are identical between the state and federal

proceedings, Garrett seeks, and could secure were he to prevail,

remedies in federal court to which he does not have access in the

state grievance proceeding.

Virginia law provides that a hearing officer can award
attorney’s fees and “(i) reinstatement to the same position, or if
the position is filled, to an equivalent position, (ii) back pay,
(iii) full reinstatement of fringe benefits and seniority rights,
(iv) mitigation or reduction of the agency disciplinary action, or
(v) any combination of these remedies.”8 Va. Code Ann. § 2.2-
3005.1(A); see Second Hearing Officer Decision at 14, ECF No. 46-

(rescinding the Group II Written Notice of disciplinary action

with removal, ordering Garrett’s reinstatement, directing VDOC to

provide Garrett back pay and back benefits “including health

insurance and credit for leave and seniority that [he] did not

 

7 As Defendants suggest, see, e.g., 12(b) (1) Mem. Supp. at 12 n.4,
ECF No. 31, the Colorado River analysis may differ if some of the
counts of the Amended Complaint were dismissed. However, because
the issue under the Colorado River doctrine is whether the Court
should abstain from exercising subject-matter jurisdiction, it
would not be appropriate to reach the issue of Colorado River
abstention only after deciding other parts of Defendants’ motions

to dismiss.

® For the purposes of determining whether suits are parallel, state
administrative proceedings that are adjudicative in nature are
considered state suits. Chase Brexton, 411 F.3d at 463 n.2.

15
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 16 of 43 PagelD# 1007

otherwise accrue”). A party can appeal to the applicable Virginia
circuit court a hearing officer’s decision “on the grounds that
the determination is contradictory to law,” and the circuit court’s
decision is subsequently appealable to the Virginia Court of
Appeals. Va. Code Ann. §§ 2.2-3006(B), 17.1-405.

In this proceeding, Garrett seeks: (1) judgment in his favor
on all counts, (2) a declaration that the defendants violated his
Fourth Amendment rights on all counts, (3) “a permanent injunction
prohibiting Defendants from enforcing OP 135.4 and otherwise
implementing any drug testing policy inconsistent with the
Constitution” on all counts, (4) “compensatory damages for all
pecuniary losses, including, but not limited to, lost wages and
legal expenses incurred and to be incurred” on Count I, (5)
“compensatory damages for Defendants’ violations of Plaintiff's
federal constitutional and civil rights, mental and/or emotional
distress, inconvenience, humiliation, embarrassment, and
reputational injury” on Count I, (6) punitive damages on Count I,
(7) attorneys’ fees on Counts I and II, (8) expert fees on Counts
I and II, (9) prejudgment interest on Count I, and (10) any and
all other just and appropriate relief. Am. Compl. at 23-24, ECF
No. 27. In addition, Garrett has made a jury demand in this
proceeding. Id. at 24.

Garrett cannot receive either punitive damages or

compensatory damages for “Defendants’ violations of Plaintiff’s

16
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 17 of 43 PagelD# 1008

federal constitutional and civil rights, mental and/or emotional
distress, inconvenience, humiliation, embarrassment, and
reputational injury” in the state proceeding. This difference in
remedies demonstrates that the proceedings are not parallel. See
vonRosenberg, 849 F.3d at 168 (“[E]ven state and federal claims
arising out of the same factual circumstances do not qualify as
parallel if they differ in scope or involve different remedies.”);
Gannett Co. v. Clark. Const. Grp., Inc., 286 F.3d 737, 743 (4th
Cir. 2002) (holding that state proceedings where the plaintiff
sought a lien and foreclosure and federal proceedings where the
plaintiff sought compensatory damages were not parallel); New
Beckley, 946 F.2d at 1074 (“A difference in remedies is a factor
counseling a denial of a motion to abstain.”).

The state proceeding also does not afford Garrett the
opportunity for a jury trial, a right to which he is entitled in
this proceeding. This difference too counsels against finding that
the proceedings are parallel. New Beckley, 946 F.2d at 1074 (“The
difference in remedies becomes more pronounced when one suit
requires a jury and the other does not... .”).

Because the state proceeding would not completely resolve all
of Garrett’s claims, the state and federal proceedings are not

parallel, and the restricted abstention permitted under Colorado

River is not appropriate.

1?
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 18 of 43 PagelD# 1009

b. Count I: Eleventh Amendment Immunity

It is also argued, in ALL DEFENDANTS’ 12(B) (1) MOTION, that
Count I, Garrett’s claims against Clarke, Davis, and Stretcher
asserted against them in their individual capacities, is barred by
the Eleventh Amendment because the real party in interest is the
state. 12(b)(1) Mem. Supp. at 15-21, ECF No. 31. The Eleventh
Amendment prohibits federal courts from hearing “any suit in law
or equity, commenced or prosecuted against one of the United States
by Citizens of another State, or by Citizens or Subjects of any
Foreign State.” U.S. const. amend. XI. The Supreme Court has held
that the Eleventh Amendment is an embodiment of the broader
principle of sovereign immunity, which precludes federal courts
from hearing suits against a state by its own citizens. Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 98 (1984). There are

 

three recognized exceptions to Eleventh Amendment immunity:
(1) congressional abrogation of that immunity, (2) state waiver of
that immunity, and (3) actions seeking prospective injunctive
relief against state officials for ongoing violations of federal

law under the Ex parte Young doctrine. See Lee-Thomas v. Prince

 

George’s Cnty. Pub. Schs., 666 F.3d 244, 249 (4th Cir. 2012).

 

A state’s sovereign immunity extends to its officials sued in
their official capacity. Lewis v. Clarke, 137 S. Ct. 1285, 1292

(2017) (citing Kentucky v. Graham, 473 U.S. 159, 167 (1985)). As

 

the Supreme Court has explained, when state officials are sued in

18
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 19 of 43 PagelD# 1010

their official capacity, “the relief sought is only nominally
against the official and in fact is against the official’s office
and thus the sovereign itself.” Id. In contrast, when state
officials are sued in their individual capacity, they “‘*come to
court as individuals,’ and the real party in interest is the
individual, not the sovereign.” Id. (citation omitted) (quoting
Hafer v. Melo, 502 U.S. 21, 27 (1991)). Thus, a state’s sovereign
immunity does not extend to its officials sued in their individual
capacity.? Id.

However, the Fourth Circuit has identified a “distinction
between genuine and nominal personal-capacity suits” in the

Supreme Court’s jurisprudence. Cunningham v. Lester, 990 F.3d 361,

 

366 (4th Cir. 2021). That is, a state’s sovereign immunity extends
to state officials in nominal personal-capacity suits - suits that
name state officials in their individual capacities but where the
state is nevertheless the “real, substantial party in interest.”
Martin v. Wood, 772 F.3d 192, 195-96 (4th Cir. 2014) (quoting
Pennhurst, 465 U.S. at 101).

This distinction must be drawn, according to the Fourth

Circuit, because “allowing an action to proceed simply because the

 

9 Courts use the terms “personal capacity” and “individual
capacity” interchangeably. See, e.g., Hafer, 502 U.S. at 23, 25
(holding that “state officials sued in their individual capacities
are ‘persons’ for purposes of § 1983” but analyzing the features
of “personal-capacity” suits).

19
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 20 of 43 PagelD# 1011

complaint names a state official in his or her individual capacity
‘would be to adhere to an empty formalism.’” Id. at 195 (quoting
Idaho v. Coeur d’Alene Tribe of Idaho, 521 U.S. 261, 270 (1997));

see also Lizzi v. Alexander, 255 F.3d 128, 137 (4th Cir. 2001)

 

(“The real interests served by the Eleventh Amendment are not to
be sacrificed to elementary mechanics of captions and pleading.”

(quoting Coeur d’Alene, 521 U.S. at 270)), overruled in part on

 

other grounds by Nev. Dep’t of Human Res. v. Hibbs, 538 U.S. 721

 

(2003). In Martin v. Wood, 772 F.3d 192 (4th Cir. 2014), the Fourth
Circuit developed a five-factor test to determine whether a suit
against state officials in their individual capacities
nevertheless should be treated as a suit against the state for
Eleventh Amendment immunity purposes because the state is the
“real, substantial party in interest.” Id. at 196.

In deciding this motion, the Court is asked to apply the five-
factor test of Martin to Garrett’s claims in Count I against
Clarke, Davis, and Stretcher in their individual capacities.
12(b) (1) Mem. Supp. at 17, ECF No. 31. However, in Adams _ v.
Ferguson, 884 F.3d 219 (4th Cir. 2018), the Fourth Circuit
explicitly rejected the argument that the Martin five-factor test
should be applied in the context of § 1983 claims. Id. at 225-26.
The Court distinguished its opinion in Martin on the basis that
Martin involved a Fair Labor Standards Act (“FLSA”) claim. Id. at

225. Identifying whether the state is the real party in interest

20
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 21 of 43 PagelD# 1012

“makes sense in the context of the FLSA” but not in the context of
§ 1983:

“Congress manifested a desire to exclusively
define the private remedies available to
redress violations of” {the FLSA]. But
Congress enacted § 1983 to give private
litigants a mechanism to “enforce provisions
of the Fourteenth Amendment against those who
carry a badge of authority of a State and
represent it in some capacity.” Applying the
Martin factors, which focus on the official
character of the defendant’s actions, to
§ 1983 claims would “absolutely immunize state
officials from personal liability for acts
within their authority and necessary to
fulfilling governmental responsibilities.”

Id. at 225-26 (citations omitted) (quoting Kendall v. City of

 

Chesapeake, 174 F.3d 437, 443 (4th Cir. 1999); Hafer, 502 U.S. at
28). Therefore, the Court “refuse[d] to apply to § 1983 claims
these factors, which we articulated for use in considering claims
under a very different statute, and which would undermine the very
purpose of § 1983.” Id. at 226.

Because Garrett brings his constitutional claims against
Clarke, Davis, and Stretcher in their individual capacities under

§ 1983, the five-factor Martin test is inapposite./° But Defendants

 

10 Defendants point to the Court’s decision in Clowdis v. Silverman,
No. 3:15cv128, 2019 WL 1415454 (E.D. Va. Mar. 28, 2019), aff'd,
785 F. App’x 101 (4th Cir. 2019), which applied the Martin five-
factor test to claims against state officials in their individual
capacities under § 1983. 12(b)(1) Mem. Supp. at 17, ECF No. 31;
12(b) (1) Reply Br. at 13, ECF No. 39. Defendants argue therefore
that the Court should apply Martin in this case because, first,
this case is more like Clowdis than Adams, and, second, Clowdis
was decided by this Court and affirmed by the Fourth Circuit after

 

21
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 22 of 43 PagelD# 1013

argue that Adams nevertheless requires the Court to look beyond
the form of Garrett’s complaint to determine if Garrett’s claims
against Clarke, Davis, and Stretcher are genuine personal-
capacity claims. 12(b){1) Reply Br. at 13-14, ECF No. 39.

In Adams, the Fourth Circuit did analyze whether the suit was
a genuine personal-capacity suit before reaching the issue of
whether the Martin test applies to § 1983 claims. The Fourth
Circuit noted, “the mere incantation of the term ‘individual
capacity’ is not enough to transform an official capacity action
into an individual capacity action.” Adams, 884 F.3d at 225
(quoting Lizzi, 255 F.3d at 137)). Therefore, the Fourth Circuit
went on to consider whether the complaint’s clear statement that
the defendant was sued in her individual capacity was undermined

by the rest of the complaint or the record. Id. The Fourth Circuit

 

Adams. Id. at 13-15. As to Defendants’ first contention, the Fourth
Circuit’s opinion in Adams does not suggest that its holding is
limited to a subset of § 1983 claims. As to Defendants’ second
contention, neither this Court’s decision nor the Fourth Circuit’s
decision in Clowdis is binding precedent. Camreta v. Greene, 563
U.S. 692, 709 n.7 (2011) (“A decision of a federal district court
judge is not binding precedent . .. even upon the same judge in
a different case.” (quoting 18 J. Moore et al., Moore’s Federal
Practice § 134.02(1) (d) (3d ed. 2011)); United States v. Foster,
674 F.3d 391, 402 (4th Cir. 2012) (“[Bly rule we deem unpublished
opinions ‘non-precedential’ . .. .”). Even if the Fourth
Circuit’s decision in Clowdis were precedential, it is not clear
that the question of Martin’s application was raised on appeal in
Clowdis. See generally Mem. Supp. Appellant William Clowdis’
Informal Br., Clowdis v. Silverman, 758 F. App’x 101 (4th Cir.
2019) (No. 19-1442).

 

 

 

 

 

22
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 23 of 43 PagelD# 1014

concluded that it was not, citing two facts: first, “the complaint
seeks to recover damages only from [the defendant] herself and
makes no mention of relief from the state” and, ‘second, “the
complaint asserts claims against [the defendant], rather than the
current Commissioner.” Id.

Defendants argue that, under the logic of Adams, this suit is
a nominal personal-capacity suit for three reasons: (1) VDOC is a
named defendant in this suit, (2) Garrett initially named Clarke,
Davis, and Stretcher in both their official and individual
capacities, and (3) Garrett still names both Clarke and Davis in
their official capacities. 12(b)(1) Reply Br. at 15, ECF No. 39.

But Defendants’ argument omits that, like in Adams, Garrett
does not seek damages from either VDOC or Clarke and Davis in their
official capacities. Also, like in Adams, Garrett seeks damages
from former VDOC Chief Information Officer Davis in his individual
capacity, rather than the current VDOC Chief Information Officer.1!
Further, to the extent that Defendants’ briefs can be read to argue
that Adams establishes a rule that a plaintiff cannot seek in the
same suit both retrospective relief from a state official in his
or her individual capacity as well as prospective relief from that

same state official in his or her official capacity, Defendants go

 

11 Davis is no longer employed by VDOC. Mem. Law Supp. Defs.’ Mot.
Dismiss, With Prejudice, Pl.’s Compl. at 18 n.8, ECF No. 5.

23
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 24 of 43 PagelD# 1015

too far. Such a rule would run counter to the Federal Rules of
Civil Procedure, which expressly allow alternative pleading, Fed.
R. Civ. P. 8(a) (3), and would extend Eleventh Amendment immunity
beyond the contours established by the Supreme Court. See, e.g.,
Hafer, 502 U.S. at 30-31 (affirming the Third Circuit’s holding
that the Eleventh Amendment does not prevent suits against state
officials in their personal capacity for damages in a case where
a state official was sued in both her official capacity for
injunctive relief and her individual capacity for damages). Thus,
the Eleventh Amendment does not bar Garrett’s claims against
Defendants Clarke, Davis, and Stretcher in their individual
capacities.

c. Count IIr: Independent Basis of Subject-Matter
Jurisdiction

Defendants move to dismiss Count III - Garrett’s claim against
the VDOC for declaratory and injunctive relief - on the basis that
the Court lacks subject-matter jurisdiction to decide Count ITI.
12(b) (1) Mem. Supp. at 21-22, ECF No. 31. The first issue
Defendants’ motion raises, easily resolved, is whether the
Declaratory Judgment Act is a basis for federal subject-matter

jurisdiction. It is well-established that it is not.!* See Skelly

 

12 Despite alleging in the Amended Complaint that “[j]urisdiction
over Count III is proper under the Declaratory Judgment Act, 28
U.S.C. § 2201,” Am. Compl. 9 18, ECF No. 27, Garrett implicitly
recognizes this in his response brief, citing the rule that fora
federal court to exercise jurisdiction in a declaratory judgment

24
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 25 of 43 PagelD# 1016

Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671-72 (1950);

 

Aetna Life Ins. Co. v. Haworth, 300 U.S. 227, 240 (1937).

 

The second issue Defendants’ motion raises is whether Garrett
has properly pled an independent basis for jurisdiction (in this
case, federal question jurisdiction). This question need not be
resolved, however. Even assuming, as Garrett argues, that he has
properly alleged federal question jurisdiction in the Amended
Complaint, VDOC, the only defendant named in Count III, would be
entitled to Eleventh Amendment immunity.

As explained above, under the Eleventh Amendment, a state
cannot be sued in federal court by its own citizens, Pennhurst,
465 U.S. at 98, subject to three exceptions: (1) prospective
injunctive relief against state officials for ongoing violations
of federal law under the Ex parte Young doctrine, (2) state waiver,
(3) congressional abrogation. See Lee-Thomas, 666 F.3d at 249.

In Count III, Garrett, a citizen of Virginia, Am. Compl. 7 7,
ECF No. 27, brings a claim for a declaratory judgment against VDOC,
an “executive agency and department of the Commonwealth of
Virginia,” id. 2 14. Thus, Count III does not fall under the Ex

parte Young doctrine, which is based on the “notion . . . that a

 

proceeding, “there must be an independent basis for jurisdiction
over the parties.” 12(b)(1) Opp. Br. at 20, ECF No. 36 (citing
Kettler Int'l Inc. v. Starbucks Corp., 55 F. Supp. 839, 846 (E.D.
Va. 2014)).

25
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 26 of 43 PagelD# 1017

state officer who acts unconstitutionally is ‘stripped of his
official or representative character.’” Allen v. Cooper, 895 F.3d
337, 354 (4th Cir. 2018) (emphasis added) (quoting Antrican v.
Odom, 290 F.3d 178, 184 (4th Cir. 2002)). Garrett also does not
allege that VDOC has waived its Eleventh Amendment immunity.
Finally, neither the Declaratory Judgment Act nor § 1983 abrogate

states’ sovereign immunity. See Biggs v. N.C. Dep’t of Pub. Safety,

 

953 F.3d 236, 241 (4th Cir. 2020) (“Congress has not abrogated
sovereign immunity for § 1983 suits... .”) (citing Quern v.
Jordan, 440 U.S. 332, 345 (1979)); United States v. South Carolina,
445 F. Supp. 1094, 1099 (D.S.C. 1977) (“The Declaratory Judgment
Act . . . does not explicitly authorize suits against states and
therefore cannot be used to circumvent the Eleventh Amendment.”

(citation omitted)) (citing Edelman _v. Jordan, 415 U.S. 651

 

(1974)). Thus, under the Eleventh Amendment, the Court lacks
subject-matter jurisdiction to hear Garrett’s claim for a
declaratory judgment against VDOC in Count III.}!3

II. INDIVIDUAL DEFENDANTS’ 12(B) (6) MOTION

For the reasons set forth below, the INDIVIDUAL DEFENDANTS’

12(B) (6) MOTION (ECF No. 28) will be denied as to Count I because

 

13 As Defendants acknowledge, the dismissal of Count III against
VDOC does not foreclose declaratory relief as to the other
defendants as requested in the RELIEF REQUESTED section of the
Amended Complaint or as otherwise authorized by law.

26
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 27 of 43 PagelD# 1018

Clarke, Davis, and Stretcher are not entitled to qualified immunity
and denied as to Count II because Garrett has properly pled a claim
against Stretcher under the Ex parte Young doctrine.

a. Count I: Qualified Immunity

Defendants move to dismiss Count I, Garrett’s claim against
Clarke, Davis, and Stretcher in their individual capacities, on
the basis of qualified immunity. Having first determined that this
is a genuine personal-capacity suit, the Court can consider the
defense of qualified immunity. See Graham, 473 U.S. at 166-67
(explaining that officials sued in their personal capacities can
assert personal immunity defenses).

The qualified immunity analysis involves “a two-step inquiry,
asking ‘whether a constitutional violation occurred’ and ‘whether
the right violated was clearly established’ at the time of the

official’s conduct.” Booker v. S.C. Dep’t of Corr., 855 F.3d 533,

 

538 (4th Cir. 2017) (quoting Melgar ex rel. Melgar v. Green, 593

F.3d 348, 353 (4th Cir. 2010)); see also District of Columbia v.

 

Wesby, 138 S. Ct. 577, 589 (2018) (“[O]fficers are entitled to
qualified immunity under § 1983 unless (1) they violated a federal
statutory or constitutional right, and (2) the unlawfulness of
their conduct was ‘clearly established at the time.’” (quoting

Reichle v. Howards, 566 U.S. 658, 664 (2012))). Either step can be

 

addressed first. Booker, 855 F.3d at 538 (citing Pearson v.

Callahan, 555 U.S. 223, 236 (2009)). The plaintiff bears the burden

27
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 28 of 43 PagelD# 1019

of proving that a constitutional violation occurred, and the
defendant bears the burden of proving that the violation was not
clearly established. Mays v. Sprinkle, 992 F.3d 295, 302 n.5 (4th
Cir. 2021) (citing Henry v. Purnell, 501 F.3d 374, 378 (4th Cir.
2007)).

Garrett alleges that VDOC’s policy that subjected employees
to random, suspicionless drug testing violated his Fourth
Amendment rights. See Am. Compl. Gf 110-11, ECF No. 27. The Fourth
Amendment protects people from unreasonable government searches.
See U.S. Const. amend. IV. Thus, to determine whether a person's
Fourth Amendment right to be free from unreasonable searches has
been violated by government conduct, a court must answer two
questions: whether the government’s conduct was a search and, if

so, whether the search was unreasonable. See Skinner v. Ry. Lab.

 

Execs.’ Ass’n, 489 U.S. 602, 618-19 (1989) (“To hold that the
Fourth Amendment is applicable to the drug and alcohol testing
prescribed by the FRA regulations is only to begin the inquiry
into the standards governing such intrusions. For the Fourth
Amendment does not proscribe all searches and seizures, but only
those that are unreasonable.” {citations omitted)). There is no
dispute whether the method of drug testing employed by vbOoc
constitutes a search.

To determine whether that search is unreasonable, a court

balances the search’s “intrusion on the individual’s Fourth

28
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 29 of 43 PagelD# 1020

Amendment interests against its promotion of legitimate
governmental interests.” Skinner, 489 U.S. at 619 (quoting

Delaware v. Prouse, 440 U.S. 648, 654 (1979)}. In general, to be

 

reasonable “a search must be supported... by a warrant issued

upon probable cause.” Nat’l Treasury Emps. Union v. Von Raab, 489

 

U.S. 656, 665 (1989); accord. Skinner, 489 U.S. at 619. However,
a search may be reasonable in the absence of a warrant or
individualized suspicion where the government has a special need
for a search, beyond the normal need for law enforcement, if the
government’s interest outweighs a person’s privacy interest. Von
Raab, 489 U.S. at 665-66 (“(W]here a Fourth Amendment intrusion
serves special governmental needs, beyond the normal need for law
enforcement, it is necessary to balance the individual’s privacy
expectations against the Government’s interests to determine
whether it is impractical to require a warrant or some level of
individualized suspicion in the particular context.”); Skinner,
489 U.S. at 624 (“In limited circumstances, where the privacy
interests implicated by the search are minimal, and where an
important governmental interest furthered by the intrusion would
be placed in jeopardy by a requirement of individualized suspicion,
a search may be reasonable despite the absence of such
suspicion.”).

The Individual Defendants argue that Garrett has not alleged

a violation of his Fourth Amendment rights because the government

29
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 30 of 43 PagelD# 1021

interest in drug testing Garrett outweighs Garrett’s privacy
interest. Specifically, the Individual Defendants argue that VDOC
had a special need to drug test Garrett for two reasons: because
he had access to “sensitive information” and because he had contact
with inmates. Mem. Law Supp. Individual Defs.’ Rule 12(b) (6) Mot.
Dismiss at 14-16, ECF No. 29 (“12(b)(6) Mem. Supp.”). The
Individual Defendants also argue that Garrett’s privacy interest
was diminished because he “consented to taking a random drug test
while employed at [VDOC].” Id. at 16.

Although the Supreme Court has held that “the Government has
a compelling interest in protecting truly sensitive information”
that may justify suspicionless drug testing, Von Raab, 489 U.S. at
677, the facts alleged in the Amended Complaint do not establish
that Garrett had access to sensitive information. The Amended
Complaint alleges that Garrett had access to other VDOC employees’
mobile devices while he was assisting them and that he managed the
“DOC cell phone database.” Am. Compl. @ 39, ECF No. 27. However,
the Amended Complaint contains no other information about the
information on those devices or in the database. See id. The Court
cannot conclude that they contained sensitive information based on
the Individual Defendants’ assertion that they did. See Von Raab,
498 U.S. at 678 (holding that that record was inadequate to
determine whether suspicionless drug testing of employees of the

United States Customs Service applying for “positions where they

30
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 31 of 43 PagelD# 1022

would handle ‘classified’ information is reasonable” and remanding
to the Fifth Circuit to examine, inter alia, the “criteria used by
the Service in determining what materials are classified and in
deciding whom to test”). Therefore, at this stage of proceedings,
the Court cannot find that the government had a special need to
drug test Garrett based on his access to sensitive information.
As for the Individual Defendants’ argument that VDOC had a
special need to drug test Garrett because he had contact with
inmates, the Supreme Court and the Fourth Circuit have held that
the government has a special need to drug test employees whose
jobs put either their own safety or the safety of others at risk.
See Skinner, 489 U.S. at 629-30 (holding that the government has
a compelling interest in suspicionless drug testing of railroad
employees in “safety-sensitive positions” because of the “risks of
injury to others”); Von Raab, 489 U.S. at 670 (holding that the
government has a compelling interest in suspicionless drug testing
employees of the United States Customs Service who carry firearms

because of the risk of injury to others); Chandler v. Miller, 520

 

U.S. 305, 321-22 (1997) (holding that the government does not have
a compelling interest in candidates for state political office
because, in part, “those officials typically do not perform high-
risk, safety-sensitive tasks”); Thomson v. Marsh, 884 F.2d 113,
115 (4th Cir. 1989) (holding that the government’s interest in

suspicionless drug testing of employees at a chemical weapons plant

31
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 32 of 43 PagelD# 1023

is comparable to the safety interest identified in Skinner);

Carroll v. City of Westminster, 233 F.3d 208, 211 (4th Cir. 2000)

 

(holding that the government has “a compelling interest in ensuring
that the judgment of armed officers is not impaired by the use of
illegal narcotics” because of the safety risks).

Correctional institutions engender obvious safety risks. See

McDonell v. Hunter, 809 F.2d 1302, 1306 (8th Cir. 1987)

 

(“Correctional institutions are unique places ‘fraught with
serious security dangers.'”) (quoting Bell v. Wolfish, 441 U.S.
520, 559 (1979)). Among these are the risk created by impaired
employees and the risk created by employees smuggling drugs in.

See Taylor v. O’Grady, 888 F.2d 1189, 1196-97 (7th Cir. 1989);

 

McDonell, 809 F.2d at 1308. Four Courts of Appeals have held that
the government had a special need to drug test correctional
institution employees whose jobs implicate these safety
rationales. See McDonell, 809 F.2d at 1308; Taylor, 888 F.2d at

1196-97; Int’l Union v. Winters, 385 F.3d 1003, 1012 (6th Cir.

 

2004); Washington v. Unified Gov’t of Wyandotte Cnty., 847 F.3d

 

1192, 1200-01 (10th Cir. 2017).

Based on the facts as alleged in the Amended Complaint,
neither safety rationale applies to Garrett. First, there is no
basis to conclude that, as a result of Garrett’s access to inmates,
his being impaired on the job would have threatened the security

of VDOC’s correctional institutions. In the majority of cases

32
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 33 of 43 PagelD# 1024

considered by the Courts of Appeals, the employees were
correctional officers, whose job responsibilities directly
involved the institutions’ security. See McDonell, 809 F.2d at
1307 (noting that the government argued that it had a special need
to ensure “prison guards are not working while under the influence
of drugs or alcohol” (emphasis added)); Taylor, 888 F.2d at 1191
n.3 (noting that, although the policy at issue ostensibly applied
to all employees of the department of corrections, “the plaintiff
class consists only of correctional officers and supervisors” and
thus the court’s decision was limited to those employees);
Washington, 847 F.3d at 1195 (noting that the plaintiff, a
lieutenant at a county juvenile detention center, alleged that a
random drug test violated “his Fourth and Fourteenth Amendment
rights” (emphasis added))}. In contrast, Garrett was an IT employee.
See Am. Compl. 1 7, ECF No. 27. Garrett did not carry a firearm,
id. 7 41, and he had no responsibility for confining, monitoring,
or overseeing inmates, id. 9 45, even on occasion. Cf. Washington,
847 F.3d at 1200 (holding that the government’s interest in drug
testing an employee was not diminished because the employee had
only sporadic responsibility for securing the correctional
institution). Further, unlike correctional officers, Garrett
worked primarily at VDOC headquarters, where no inmates are
confined, rather than at a correctional institution. Am. Compl.

q 40, ECF No. 27. Although Garrett occasionally traveled to VDOC

33
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 34 of 43 PagelD# 1025

correctional institutions, id. 9@ 42; see also id. @ 38 (listing
his job duties as requiring 25% travel), he had only “indirect
contact” with inmates there, id. @ 42. Thus, these facts do not
support a conclusion that Garrett had the “unsupervised access to
and direct contact with prisoners,” which is what animated the
Sixth Circuit’s holding that even “non-custodial employees who
work in the perimeter of a correctional facility” could be subject
to suspicionless drug testing. Winters, 385 F.3d at 1010.

Similarly, there is no basis in the Amended Complaint, the
sufficiency of which is at issue, to conclude that the government
had a strong interest in preventing Garrett from smuggling drugs
to inmates. As explained above, based on the allegations of the

Amended Complaint, Garrett had only occasional, indirect contact

with inmates at VDOC correctional institutions rather than the

regular, direct contact that employees had in other cases. Garrett
does allege that he had “causal [sic] contact with low-risk
offenders who worked in the cafeteria of DOC’s headquarters, for
example.” Am. Compl. 97 42, ECF No. 27. It is not clear from the
Amended Complaint what “casual” contact means (although it is
possible to infer that it means direct but brief interactions such
as an inmate ringing up Garrett’s lunch), the frequency of this
contact, or whether these low-risk offenders are supervised by
correctional officers while doing these jobs. Nevertheless, even

assuming Garrett had direct, brief, daily contact with inmates not

34
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 35 of 43 PagelD# 1026

supervised by correctional officers, the fact that VDOC apparently
deemed these inmates low-risk enough to work at headquarters
without supervision leads to the inference, in favor of Garrett,
that VDOC considers any safety risk posed by interactions between
VDOC employees and these inmates at headquarters insignificant,
its arguments to the contrary notwithstanding.

Because the allegations of the Amended Complaint do not
support a finding that the government had an important interest in
drug testing Garrett, the Individual Defendants’ argument that
Garrett’s privacy interest was diminished because he had consented
to random drug testing at the time he was hired need not be
considered. See Chandler, 520 U.S. at 323 (“But where, as in this
case, public safety is not genuinely in jeopardy, the Fourth
Amendment precludes the suspicionless search, no matter how
conveniently arranged.”); Winters, 385 F.3d at 1007 (“[A] program
may be unconstitutional even if the intrusion upon the individual’s
privacy rights were minimal, if the government fails to establish
a sufficient special need justifying the intrusion without
individualized suspicion.”). Rather, the Amended Complaint
plausibly states a claim that Garrett’s Fourth Amendment rights
were violated by the application of VDOC’s random, suspicionless
drug testing policy to him in the absence of an important

government interest.

35
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 36 of 43 PagelD# 1027

Although Garrett has met his burden of stating a plausible
claim that the VDOC policy violated his Fourth Amendment rights,
the Individual Defendants are nevertheless entitled to qualified
immunity if they meet their burden of establishing that it was not
clearly established that the VDOC policy violated Garrett’s Fourth
Amendment rights. However, on the record at this stage of the
proceedings, the Court cannot find that the Individuals Defendants
have met that burden.

As the Court previously addressed in its February 17, 2021
Memorandum Opinion (ECF No. 59), the Supreme Court has instructed,
“To be clearly established, a legal principle must have a
sufficiently clear foundation in then-existing precedent. The rule
must be ‘settled law,’ which means it is dictated by ‘controlling
authority’ or ‘a robust “consensus of cases of persuasive
authority.”’” Wesby, 138 S. Ct. at 589-90 (citations omitted)
(quoting Hunter v. Bryant, 502 U.S. 224, 228 (1991) (per curiam);

Ashcroft v. al-Kidd, 563 U.S. 731, 741-42 (2011)). The Supreme

 

Court has never addressed what precedent qualifies as controlling
authority. See id. at 591 n.8. However, the Fourth Circuit has
advised:

[T]o determine whether a right was clearly
established, we first look to cases from the
Supreme Court, [the Fourth Circuit], or the
highest court of the state in which the action
arose. In the absence of “directly on-point,
binding authority,” courts may also consider
whether “the right was clearly established

36
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 37 of 43 PagelD# 1028

based on general constitutional principles or
a consensus of persuasive authority.”

Ray v. Roane, 948 F.3d 222, 229 (4th Cir. 2020) (citations omitted)

(quoting Booker, 855 F.3d at 543) (citing Owens ex rel. Owens v.

 

Lott, 372 F.3d 267, 279 (4th Cir. 2004)).

Following the analysis prescribed by the Fourth Circuit, a
court first looks for “directly on-point, binding authority” from
the Supreme Court, the Fourth Circuit, or the Supreme Court of
Virginia. In this case, there is none. The parties cite decisions
of the Supreme Court and the Fourth Circuit that address the issue
of suspicionless drug testing of government employees in various

contexts.!4 See generally Skinner v. Ry. Lab. Execs.’ Ass’n, 489

 

U.S. 602 (1989) (railroad employees); Nat’1l Treasury Emps. Union

 

v. Von Raab, 489 U.S. 656 (1989} (employees of the United States
Customs Service); Chandler v. Miller, 520 U.S. 305 (1997)

(candidates for state political office); Thomson v. Marsh, 884

 

F.2d 113 (4th Cir. 1989) (employees at a chemical weapons plant);

and Carroll v. City of Westminster, 233 F.3d 208 (4th Cir. 2000)

 

(a city police officer). But none of those decisions address the
specific factual circumstances present here - a suspicionless drug
testing policy applied to an employee of a correctional

institution.

 

14 The parties agree that there is no relevant case from the Supreme
Court of Virginia.

37
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 38 of 43 PagelD# 1029

Of course, “the absence of controlling authority holding
identical conduct unlawful does not guarantee qualified immunity.”

Owens, 372 F.3d at 279; see also Wilson v. Layne, 526 U.S. 603,

 

615 (1999) (“This is not to say that an official action is
protected by qualified immunity unless the very action in question
has previously been held unlawful ... .”); Amaechi v. West, 237
F.3d 356, 362 (4th Cir. 2001) (“[T}he exact conduct at issue need
not have been held unlawful for the law governing an officer’s
actions to be clearly established.”). A court must also consider,
following the analysis prescribed by the Fourth Circuit, whether
the right was clearly established based a consensus of persuasive
authority or general constitutional principles. Ray, 948 F.3d at
229,

The general constitutional principle relevant here - that
suspicionless drug testing of government employees passes Fourth
Amendment muster only when important government interests outweigh
employees’ privacy interests - clearly establishes that in the
absence of an important government interest, the Fourth Amendment
forbids suspicionless drug testing of government employees. See
Ray v. Roane, 948 F.3d 222, 230 (4th Cir. 2020) (holding that it
was clearly established “that shooting a privately owned dog, in
the absence of any safety rationale at all, is unreasonable” based
on the general constitutional principle that “privately owned dogs

are protected under the Fourth Amendment .. . and the

38
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 39 of 43 PagelD# 1030

reasonableness of the seizure of a dog depends on whether the
governmental interest in safety outweighs the private interest in
a particular case”). As discussed above, the facts alleged in the
Amended Complaint cannot support a finding that the government had
an important interest in drug testing Garrett. Therefore, the
Individual Defendants have not met their burden at this stage of
the proceedings. That is certainly so where, as here, the
availability of qualified immunity turns on the detailed facts
respecting whether Garrett’s job was safety sensitive.

The Fourth Amendment balancing test is highly fact-intensive.
See Taylor, 888 F.2d at 1194 (noting that factual “distinctions
comprise the critical border between an employer’s reasonable
intrusion upon its employees’ privacy under the fourth amendment
and an unconstitutional foray.”). Discovery might well reveal that
the facts are not as they are alleged in the Amended Complaint,
and those facts may change the qualified immunity analysis. Thus,
the Individual Defendants motion to dismiss Count I on the basis
of qualified immunity will be denied without prejudice to the
assertion of the defense of qualified immunity in a motion for
summary judgment if the factual record permits the reassertion of

qualified immunity.

39
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 40 of 43 PagelD# 1031

b. Count II: Failure to State a Claim Under the Ex parte
Young Doctrine

The Court is asked to dismiss Count II, Garrett’s claim for
declaratory and injunctive relief against Clarke and Stretcher in
their official capacities, as to Stretcher because Garrett does
not allege that Stretcher “has the authority to adopt or otherwise
change the drug testing policy for the entire Department.”}5
12(b) (6) Mem. Supp. at 17, ECF No. 29. Garrett argues that it is
sufficient that he alleges that Stretcher is responsible for
“implementing and enforcing the DOC’s drug testing policies as to
Garrett.” Pl.’s Br. Opp. Individual Defs.’ Rule 12(b) (6) Mot.
Dismiss at 21, ECF No. 37.

Under the exception to Eleventh Amendment immunity
established in Ex parte Young, 209 U.S. 123 (1908), state officials
can be sued in their official capacities for prospective relief
from ongoing violations of federal law. Allen v. Cooper, 895 F.3d
337, 354 (4th Cir. 2018). For this exception to apply, the state
official sued must have “some connection with the enforcement of
the act” that is alleged to be unconstitutional. Hutto v. S.C.
Ret. Sys., 773 F.3d 536, 550 (4th Cir. 2014) (quoting Ex parte
Young, 209 U.S. 123, 157 (1908)). This requirement “prevents

parties from circumventing a State’s Eleventh Amendment immunity.”

 

18 The Individual Defendants do not move to dismiss Count II as to
Clarke.

40
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 41 of 43 PagelD# 1032

Id. Thus, “a governor cannot be enjoined by virtue of his general
duty to enforce the laws” nor can an attorney general “where he
has no specific statutory authority to enforce the statute at

issue.” Id. (citing Waste Mgmt. Holdings, Inc. v. Gilmore, 252

 

F.3d 316, 331 (4th Cir. 2001); McBurney v. Cuccinelli, 616 F.3d

 

393, 400 (4th Cir. 2010)). In contrast, in Bostic v. Schaefer, 760

 

F.3d 352 (4th Cir. 2014), the Fourth Circuit held that the
plaintiff could sue to enjoin the defendant, a state circuit court
clerk, from enforcing Virginia’s laws prohibiting same-sex
Marriage. Id. at 371 n.3. The Fourth Circuit held that the clerk
bore “the requisite connection to the enforcement of the Virginia
Marriage Laws due to his role in granting and denying applications
for marriage licenses.” Id.

Here, Garrett has sufficiently alleged a connection between
Stretcher and the enforcement of VDOC’s allegedly unconstitutional
drug testing policy. Garrett asks the Court to enjoin “Defendants
from enforcing OP 135.4 and otherwise implementing any drug testing
policy inconsistent with the Constitution.” Am. Compl. at 23, ECF
No. 27. He also alleges that Stretcher is “responsible for
implementing, overseeing, and enforcing DOC’s policies and
procedures within the Corrections Technology Services Unit of DOC,
including the subject drug testing policies and procedures that
give rise to this action.” Id. 9 13. Further, “Stretcher was

directly responsible for implementing, overseeing, and enforcing

41
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 42 of 43 PagelD# 1033

the DOC’s drug testing policies as to Mr. Garrett.” Id. Garrett
also specifically alleges that it was Stretcher who placed him on
“pre-disciplinary leave related to a report of a potential
violation OP 135.4.” Id. @ 87.

The argument that Garrett must allege that Stretcher “has the
authority to adopt or otherwise change the drug testing policy for
the entire Department” is unavailing in light of the Fourth
Circuit’s decision in Bostic.!® A state circuit court clerk does
not have the authority to adopt or change marriage laws throughout
the state of Virginia. Nevertheless, the Fourth Circuit held that
the clerk’s job duties - merely granting and denying marriage
license applications - was sufficiently connected to _ the
enforcement of Virginia’s marriage laws such that a suit to enjoin
the clerk's enforcement of those laws could proceed. Bostic, 760
F.3d at 371 n.3. Although Stretcher may not have the authority to
adopt or change VDOC’s drug testing policy, Garrett has alleged
that she was responsible for enforcing it, including through
placing him on leave for an alleged violation of that policy.

Because Garrett has alleged the requisite connection between

 

16 Neither of the cases that the Individual Defendants cite - Woods
v. S.C. Dep’t of Health & Human Servs., 3:18cv834, 2019 WL 8403039

 

(D.S.C. Dec. 19, 2019) and Kobe v. Haley, 666 F. App’x 281 (4th
Cir. 2016) - address the issue of whether a plaintiff can seek
injunctive relief from a current state official who enforces a
policy or law but cannot change it.

42
Case 3:19-cv-00835-REP Document 67 Filed 08/04/21 Page 43 of 43 PagelD# 1034

Stretcher and the enforcement of VDOC’s drug testing policy, as

required under Ex parte Young, Count II against Stretcher can go

forward.

CONCLUSION

For the foregoing reasons, THE INDIVIDUAL DEFENDANTS’ RULE

12(B) (6) MOTION TO DISMISS, WITH PREJUDICE, COUNT I (IN FULL) AND

II (IN REGARD TO DEFENDANT STRETCHER) OF THE PLAINTIFF’S AMENDED

COMPLAINT (ECF No. 28) will be denied, and DEFENDANTS’ RULE

12(B) (1) MOTION TO DISMISS, WITH PREJUDICE, PLAINTIFF’S AMENDED

COMPLAINT (ECF No. 30) will be denied, except as to Count III.

It is so ORDERED.

js (RE

Robert E. Payne
Senior United States District Judge

Richmond, Virginia
Date: August 4, 2021

43
